DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.  	Examiner respectfully disagrees with the applicant’s argument that claim 2 has recited "first biased compensation voltage", therefore "second biased compensation voltage" recited in claim 3 is clear. Claim 3 is not dependent on claim 2. Claim 3 depends on claim 1. Therefore, in claim 3, it is unclear how one can have “second biased compensation voltage” without  having “first biased compensation voltage”. 
 	Furthermore, Examiner respectfully disagrees with the applicant’s argument that claims 2-3 
have recited "first biased compensation voltage" and "second biased compensation voltage", 
therefore "thirdPage 12 of 15 KILPATRICK TOWNSEND 76022421 1 Appl. No. 17/359,686 Attorney Docket No.: 096902-1257270Amdt. dated May 13, 2022Response to Office Action of February 17, 2022biased compensation voltage" and "fourth biased compensation voltage" 
recited in claim 6 are clear. Claim 6 is not dependent on claims 2 and 3. Claim 6 depends on 
claim 1. Therefore, in claim 6, it is unclear how one can have “third biased compensation voltage V3” and “fourth compensation voltage V4” without having “first biased compensation voltage V1” and “second biased compensation voltage V2”. 
 	Applicant also argues that claim 6 has recited "first color sub-pixels" and "second color 
sub-pixels", therefore "third color sub-pixels", "fourth color sub-pixels" and "fifth color sub-
pixels" recited in claim 16 are clear. Examiner respectfully disagrees. Claim 16 is not dependent 
on claim 6. Claim 16 depends on claims 1,13, 14 and 15 which do not recite” “first color sub-

pixels” and “second color sub-pixels”. Therefore, in claim 16, it is unclear how one can have “third color sub-pixels”, “fourth color sub-pixels” and “fifth color sub-pixels” without having “first color sub-pixels” and “second color sub-pixels”.
Moreover, Examiner respectfully disagrees with the applicant’s argument that since claim 20 has recited "first biased compensation voltage", "second biased compensation voltage" recited in claim 21 is clear. Claim 21 is not dependent on claim 20. Claim 21 depends on claim 17. Therefore, in claim 21, it is unclear how one can have “second biased compensation voltage” without having “first biased compensation voltage”. 
The indicated allowability of claims 17-20 are withdrawn in view of the of the newly discovered reference(s) to Yuan (US 2021/0104196 A1).
The cited prior art teaches applicant’s claimed invention as noted in the office action below.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
Claim 6 is objected to because the claim includes reference characters which are not enclosed within parentheses.  Reference characters  “Vdata1” in line 4 of the claim, “Vdata2” in line 6 of the claim, “V3” in line 15 of the claim, and “V4” in line 17 of the claim corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. See MPEP § 608.01(m). Appropriate correction is required.  
As to claim 16, the phrase “a first visual test terminal” in lines 19-20 of the claim should be changed to “the first visual test terminal”, since “first visual test terminal” was previously recited in lines 7 and 15 of the claim. Appropriate correction is required.
	  		 		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (dependent on claim 1) recites “second biased compensation voltage” without previously reciting “first biased compensation voltage”. It is unclear how one can have “second biased compensation voltage” without having “first biased compensation voltage”.
Claim 6 (dependent on claim 1) recites “third biased compensation voltage V3” and “fourth compensation voltage V4” without previously reciting “first biased compensation voltage V1” and “second biased compensation voltage V2”. It is unclear how one can have “third biased compensation voltage V3” and “fourth compensation voltage V4” without having “first biased compensation voltage V1” and “second biased compensation voltage V2”.
Claim 16 (dependent on claim 15 which is dependent on claims 13 and 14)  recites “third color sub-pixels”, “fourth color sub-pixels” and “fifth color sub-pixels” without previously reciting “first color sub-pixels” and “second color sub-pixels”. It is unclear how one can have “third color sub-pixels”, “fourth color sub-pixels” and “fifth color sub-pixels” without having “first color sub-pixels” and “second color sub-pixels”.
As to claim 16, the phrase “third first visual test” in lines 37-38 of the claim is unclear. What is meant by “third first visual test”?  
Claim 21 (dependent on claim 17) recites “second biased compensation voltage” without previously reciting “first biased compensation voltage”. It is unclear how one can have “second biased compensation voltage” without having “first biased compensation voltage”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2021/0104196 A1) in view of Kim (US 2021/0201817 A1).
As to claim 1, Yuan teaches a display panel ([0002]), comprising:
a substrate ([0036];[0058-0059]: display panel includes a plurality of sub-pixels;[0108]);
 wherein the sub-pixel comprises a pixel driving circuit (Tm, T2 in Fig. 6A) and a light emitting element (OL in Fig. 6A), and the pixel driving circuit comprises a driving device (Tm in Fig. 6A) and a data writing device (T2 in Fig. 6A); and
a switch device (T3 in Fig. 6A), wherein a first terminal of the switch device (T3 in Fig. 6A) is electrically connected to a first terminal of the driving device (Tm in Fig. 6A), and a second terminal of the switch device (T3 in Fig. 6A) is connected to a biased compensation voltage terminal (P-1 in Fig. 6A); wherein the biased compensation voltage terminal is configured to transmit a biased compensation voltage ([0059]: voltage value of a signal provided by the first bias adjustment signal terminal);
wherein the display panel further comprises a plurality of image update periods (Z1-Z4 in Fig. 14;[0102];[0106]), each of the plurality of image update periods comprises a data writing stage (Z1 in Fig. 14) and a holding stage (Z2-Z4 in Fig. 14), and the holding stage comprises a first stage (t11 in Fig. 14) and a second stage (t4 in Fig. 14);
wherein in the data writing stage (Z1 in Fig. 14), the data writing device is turned on (T2 in Fig. 6A; S3 is low during Z1 in Fig. 14: note: transistor T2 is a p-type transistor and is turned on when S3 is low;[0106]: data writing), the switch device is turned off (T3 in Fig. 6A; S1 is high during Z1 in Fig. 14; note: transistor T3 is a p-type transistor and is turned off when S1 is high), and the driving device is configured to generate a driving current according to a data voltage transmitted by the data writing device ([0039]:transistor T2 to be turned on, in order to provide a voltage signal of the data signal terminal Data to the second node N2;[0091-0092]: driving transistor Tm provides the voltage signal of the second node N2 to the third node N3. The driving transistor Tm generates a driving current); 
wherein in the first stage (t11 in Fig. 14), the switch device is turned off (T3 in Fig. 6A; S1 is high during t11 in Fig. 14; note: transistor T3 is a p-type transistor and is turned off when S1 is high ), and the switch device (T3 in Fig. 6A) is configured to provide the biased compensation voltage to the first terminal of the driving device (Tm in Fig. 6A) in the first stage ([0089]:In the first bias adjustment stage t11, the first scanning signal terminal provides an effective level signal, to control the first terminal and the second terminal of the control bias adjustment circuit 40 to be conducted, to provide the signal of the bias adjusting signal terminal to the second node N2); and
wherein in the second stage (t4 in Fig. 14), the data writing device is turned off (T2 in Fig. 6A; S3 is high during t4 in Fig. 14; note: transistor T2 is a p-type transistor and is turned off when S3 is high), the switch device is turned off (T3 in Fig. 6A; S1 is high during t4 in Fig. 14; note: transistor T3 is a p-type transistor and is turned off when S1 is high), and the driving device is configured to continue to provide the driving current to the light emitting element ([0038]: driving transistor provides driving current to the light-emitting element;[0047];[0092];[0106]), but does not explicitly disclose a sub-pixel disposed on one side of the substrate.
	However, Kim teaches a sub-pixel disposed on one side of the substrate (10 in Fig. 1;[0006]: In display panel).
 	It would have been obvious to one of ordinary skill in the art to modify the device of Yuan with a sub-pixel disposed on one side of the substrate as taught by Kim in order to provide a display device which displays an image.

As to claim 4, Yuan in view of Kim teaches the display panel of claim 1, wherein the holding stage (Yuan, Z2-Z4 in Fig. 14) comprises first stages (Yuan, t11 in Fig. 14) and second stages (Yuan, t4 in Fig. 14), the first stages and the second stages are arranged periodically at intervals (Yuan, Fig. 14 shows t11 and t4 are arranged periodically at intervals); and the switch device (Yuan, T3 in Fig. 6A) is configured to provide the biased compensation voltage to the first terminal of the driving device (Yuan, Tm in Fig. 6A) in each of the first stages (Yuan, t11 in Fig. 14;[0059]: voltage value of a signal provided by the first bias adjustment signal terminal;[0089]).

As to claim 5, Yuan teaches the display panel as discussed above, wherein a plurality of sub-pixels of the display panel are provided ([0058]: display panel includes a plurality of sub-pixels), the plurality of sub-pixels are arranged in an array (Fig. 6A;[0059]), but does not explicitly disclose first terminals of driving devices of sub-pixels of a same column are all connected to a first terminal of a same switch device.
	However, Kim teaches first terminals of driving devices of sub-pixels (DT in Fig. 2;[0006]) of a same column are all connected to a first terminal of a same switch device (T3 in Fig. 2;[0006];[0053-0054];[0064]).	It would have been obvious to one of ordinary skill in the art to modify the device of Yuan with first terminals of driving devices of sub-pixels of a same column are all connected to a first terminal of a same switch device as taught by Kim in order to drive the light emitting element to display an image.

As to claim 12, Yuan in view of Kim teaches the display panel of claim 1, wherein the switch device (Yuan, T3 in Fig. 6A), the driving device (Yuan, Tm in Fig. 6A) and the data writing device (Yuan, T2 in Fig. 6A) each comprise a thin film transistor (Yuan, Figs. 4-5 and 6A; [0056]).

As to claim 17, Yuan teaches a driving method for a display panel ([0002]), which is applied to the display panel comprising:
a substrate ([0036];[0058-0059]: display panel includes a plurality of sub-pixels;[0108]);
wherein the sub-pixel comprises a pixel driving circuit (Tm, T2 in Fig. 6A) and a light emitting element (OL in Fig. 6A), and the pixel driving circuit comprises a driving device (Tm in Fig. 6A) and a data writing device (T2 in Fig. 6A); and
a switch device (T3 in Fig. 6A), wherein a first terminal of the switch device (T3 in Fig. 6A) is electrically connected to a first terminal of the driving device (Tm in Fig. 6A), and a second terminal of the switch device (T3 in Fig. 6A) is connected to a biased compensation voltage terminal (P-1 in Fig. 6A);
wherein the biased compensation voltage terminal is configured to transmit a biased compensation voltage ([0059]: voltage value of a signal provided by the first bias adjustment signal terminal);
 wherein the display panel further comprises a plurality of image update periods (Z1-Z4 in Fig. 14;[0102];[0106]), each of the plurality of image update periods comprises a data writing stage (Z1 in Fig. 14) and a holding stage (Z2-Z4 in Fig. 14), and the holding stage comprises a first stage (t11 in Fig. 14) and a second stage (t4 in Fig. 14);
wherein the driving device (Tm in Fig. 6A)  is configured to generate a driving current according to a data voltage transmitted by the data writing device (T2 in Fig. 6A) in the data writing stage (Z1 in Fig. 14; [0039]:transistor T2 to be turned on, in order to provide a voltage signal of the data signal terminal Data to the second node N2;[0091-0092]: driving transistor Tm provides the voltage signal of the second node N2 to the third node N3. The driving transistor Tm generates a driving current); and 
the driving device (Tm in Fig. 6A) is further configured to provide the driving current to the light emitting element in the second stage (t4 in Fig. 14; [0038]: driving transistor provides driving current to the light-emitting element;[0047];[0092]); and
wherein the switch device (T3 in Fig. 6A) is configured to provide the biased compensation voltage to the first terminal of the driving device (Tm in Fig. 6A) in the first stage ([0089]:In the first bias adjustment stage t11, the first scanning signal terminal provides an effective level signal, to control the first terminal and the second terminal of the control bias adjustment circuit 40 to be conducted, to provide the signal of the bias adjusting signal terminal P to the second node N2), and the driving method comprising:
S1, in the data writing stage (Z1 in Fig. 14), turning on the data writing device (T2 in Fig. 6A; S3 is low during Z1 in Fig. 14: note: transistor T2 is a p-type transistor and is turned on when S3 is low), turning off the switch device (T3 in Fig. 6A; S1 is high during Z1 in Fig. 14; note: transistor T3 is a p-type transistor and is turned off when S1 is high), and the driving device providing the driving current to the light emitting element according to a data signal transmitted by the data writing device ([0039]: transistor T2 to be turned on, in order to provide a voltage signal of the data signal terminal Data to the second node N2;[0091-0092]: driving transistor Tm provides the voltage signal of the second node N2 to the third node N3. The driving transistor Tm generates a driving current);
S2, in the first stage (t11 in Fig. 14), turning off the switch device (T3 in Fig. 6A; S1 is high during t11 in Fig. 14; note: transistor T3 is a p-type transistor and is turned off when S1 is high), and the switch device (T3 in Fig. 6A) providing the biased compensation voltage to the first terminal of the driving device (Tm in Fig. 6A;[0089]:In the first bias adjustment stage t11, the first scanning signal terminal  provides an effective level signal, to control the first terminal and the second terminal of the control bias adjustment circuit 40 to be conducted, to provide the signal of the bias adjusting signal terminal to the second node N2); and
S3, in the second stage (t4 in Fig. 14), turning off the data writing device (T2 in Fig. 6A; S3 is high during t4 in Fig. 14; note: transistor T2 is a p-type transistor and is turned off when S3 is high), turning off the switch device (T3 in Fig. 14; S1 is high during t4 in Fig. 14; note: transistor T3 is a p-type transistor and is turned off when S1 is high), and the driving device continuing to provide the driving current to the light emitting element ([0038]: driving transistor provides driving current to the light-emitting element;[0047];[0092]), but does not explicitly disclose a sub-pixel disposed on one side of the substrate.
	However, Kim teaches a sub-pixel disposed on one side of the substrate (10 in Fig. 1;[0006]: In display panel).
 	It would have been obvious to one of ordinary skill in the art to modify the device of Yuan with a sub-pixel disposed on one side of the substrate as taught by Kim in order to provide a display device which displays image.

As to claim 18, Yuan in view Kim teaches the driving method for the display panel of claim 17, further comprising: 
determining a driving mode of the display panel (Yuan, [0101]: driving mode);
and further comprising:
S4, in the data writing stage (Yuan, Z1 in Fig. 14), turning on the data writing device (Yuan, T2 in Fig. 6A; S3 is low during Z1 in Fig. 14: note: transistor T2 is a p-type transistor and is turned on when S3 is low), turning off the switch device (Yuan, T3 in Fig. 6A; S1 is high during Z1 in Fig. 14; note: transistor T3 is a p-type transistor and is turned off when S1 is high), and the driving device providing the driving current to the light emitting element according to a data signal transmitted by the data writing device (Yuan, [0039]: transistor T2 to be turned on, in order to provide a voltage signal of the data signal terminal Data to the second node N2;[0091-0092]: driving transistor Tm provides the voltage signal of the second node N2 to the third node N3. The driving transistor Tm generates a driving current);
 and in the holding stage (Yuan, Z2 in Fig. 14), turning off the data writing device (Yuan, T2 in Fig. 6A; S3 is high during Z2 in Fig. 14: note: transistor T2 is a p-type transistor and is turned off when S3 is high), and turning off the switch device (Yuan, T3 in Fig. 6A; S1 is high during Z2 in Fig. 14; note: transistor T3 is a p-type transistor and is turned off when S1 is high), wherein in response to the driving mode being a low-frequency driving mode, S1, S2, and S3 are executed (Yuan, [0101];[0106]: when the driving mode is the low-frequency driving mode, the display process of an image frame includes data writing frame and holding frame. In the low-frequency driving mode, the process of driving the display panel includes Z1, Z2, Z3, and Z4); and in response to the driving mode being a high-frequency driving mode, S4 is executed (Yuan, [0101]: if the driving mode is a high-frequency driving mode, the pixel circuit is driven to execute steps performed in the data writing stage).

As to claim 19, Yuan in view Kim teaches the driving method for the display panel of claim 18, wherein determining the driving mode of the display panel comprises: in response to an image update period frequency of the display panel being less than or equal to 15Hz, determining the driving mode as the low-frequency driving mode (Yuan,[0102]: frequency smaller than 60 Hz (note 15Hz is smaller than 60Hz)  is defined as the low-frequency driving mode); otherwise, determining the driving mode as the high-frequency driving mode (Yuan,[0102]: frequency equal to or larger than 60 Hz is defined as the high-frequency driving mode).

Allowable Subject Matter
Claims 2, 7-11, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
  As to claim 2, the prior art of record does not disclose: “the display panel of claim 1, wherein target brightness corresponding to the sub-pixel in an i-th image update period is first brightness, and target brightness corresponding to the sub-pixel in an i+1-th image update period is second brightness, a first brightness is less than a second brightness; wherein i is a natural number greater than or equal to 1, and the i+1-th image update period is an image update period after the i-th image update period; and the switch device is configured to provide a first biased compensation voltage to the first terminal of the driving device in a first stage of the i-th image update period, wherein V1≥Vpvdd +VB−VW, V1 is the first biased compensation voltage, Vpvdd is a voltage of the first terminal of the driving device in a second stage of the i-th image update period, VB is a data voltage transmitted by the data writing device in a data writing stage of the i-th image update period, and VW is a data voltage transmitted by the data writing device in a data writing stage of the i+1-th image update period.”
 	  As to claim 7, the prior art of record does not disclose: “the display panel of claim 1, wherein 

the pixel driving circuit further comprises a first reset device, a threshold compensation device, a first 

light emitting control device, a storage device, a second reset device and a second light emitting control 

device; wherein the threshold compensation device is configured to compensate a threshold voltage of 

the driving device; the first light emitting control device is configured to provide a first power supply 

signal to the first terminal of the driving device; the second light emitting control device is configured to 

control the driving current generated by the driving device to be transmitted to the light emitting 

element; the first reset device is configured to provide a first reset signal to a control terminal of the 

driving device; the second reset device is configured to provide a second reset signal to an anode of the 

light emitting element; a control terminal of the data writing device is electrically connected to a first 

scanning signal terminal, a first terminal of the data writing device is electrically connected to the first 

terminal of the driving device, and a second terminal of the data writing device is electrically connected 

to a data signal terminal; a control terminal of the threshold compensation device is electrically 

connected to a second scanning signal terminal, a first terminal of the threshold compensation device is 

electrically connected to a second terminal of the driving device, and a second terminal of the threshold 

compensation device is electrically connected to the control terminal of the driving device; a control 

terminal of the first light emitting control device is electrically connected to a light emitting control 

signal terminal, a first terminal of the first light emitting control device is electrically connected to a first 

power supply signal terminal, and a second terminal of the first light emitting control device is 

electrically connected to the first terminal of the driving device; and a control terminal of the second 

light emitting control device is electrically connected to the light emitting control signal terminal, a first 

terminal of the second light emitting control device is electrically connected to the second terminal of 

the driving device, and a second terminal of the second light emitting control device is electrically 

connected to the anode of the light emitting element; a cathode of the light emitting element is 

electrically connected to a second power supply signal terminal; a control terminal of the first reset 

device is electrically connected to a third scanning signal terminal, a first terminal of the first reset 

device is electrically connected to a reset signal terminal, and a second terminal of the first reset device 

is electrically connected to the control terminal of the driving device; and a control terminal of the 

second reset device is electrically connected to a fourth scanning signal terminal, a first terminal of the 

second reset device is electrically connected to the reset signal terminal, and a second terminal of the 

second reset device is electrically connected to the anode of the light emitting element.”  
             As to claim 13, the prior art of record does not disclose: “the display panel of claim 1, wherein
the first terminal of the driving device is electrically connected to a first terminal of the data writing 

device, a second terminal of the driving device is electrically connected to an anode of the light emitting 

element, a second terminal of the data writing device is electrically connected to the first terminal of the 

switch device, and the second terminal of the switch device is connected to the biased compensation 

voltage terminal; and the data writing device is configured to transmit the biased compensation voltage 

provided by the switch device to the first terminal of the driving device in the first stage.”
 	As to claim 20, the prior art of record does not disclose: “The driving method for the display 

panel of claim 17, wherein target brightness corresponding to the sub-pixel in an i-th image update 

period is first brightness, and target brightness corresponding to the sub-pixel in an i+1-th image update 

period is second brightness, wherein i is a natural number greater than or equal to 1, and the i+1-th 

image update period is an image update period after the i-th image update period; and the driving 

method for the display panel further comprises: determining whether a first brightness is less than 

a second brightness; in response to the first brightness being less than the second brightness, the 

switch device providing a first biased compensation voltage to the first terminal of the driving device in a 

first stage of the i-th image update period, wherein V1 > Vpvdd+ VB- Vw, V1 is the first biased compensation 

voltage, Vpvdd is a voltage of the first terminal of the driving device in a second stage of the i-th image 

update period, VB is a data voltage transmitted by the data writing device in a data writing stage of the 

i-th image update period, and Vw is a data voltage transmitted by the data writing device in a data 

writing stage of the i+1-th image update period.”

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624